       Case 3:20-cv-02337-LC-EMT Document 6 Filed 06/17/20 Page 1 of 2



                                                                            Page 1 of 2

            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION

DALE A. CASTRO,
    Plaintiff,

vs.                                           Case No.: 3:20cv2337/LAC/EMT

WARDEN C. MAIORANA,
     Defendant.
__________________________/
                                     ORDER
      The Chief Magistrate Judge issued a Report and Recommendation on May

19, 2020 (ECF No. 5).        Plaintiff was furnished a copy of the Report and

Recommendation and afforded an opportunity to file objections pursuant to Title

28, United States Code, Section 636(b)(1). No objections have been filed.

      Having considered the Report and Recommendation, I have determined it

should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The Chief Magistrate Judge’s Report and Recommendation (ECF No.

5) is adopted and incorporated by reference in this order.
        Case 3:20-cv-02337-LC-EMT Document 6 Filed 06/17/20 Page 2 of 2



                                                                            Page 2 of 2

       2.     This case is DISMISSED with prejudice for failure to state a claim

upon which relief may be granted, pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) and

§ 1915A(b)(1); and

       3.     The clerk of court is directed to enter judgment accordingly and close

the case.

       DONE AND ORDERED this 17th day of June, 2020.



                                   s/L.A. Collier
                                 LACEY A. COLLIER
                                 SENIOR UNITED STATES DISTRICT JUDGE




Case No. 3:20cv2337/LAC/EMT
